CLD-283                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2195
                                       ___________

                            IN RE: MICHAEL BULLOCK,
                                                    Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to E.D. Pa. Civ. No. 2-16-cv-01456)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 15, 2017

             Before: SHWARTZ, NYGAARD and FISHER, Circuit Judges


                              (Opinion filed: June 22, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Michael Bullock seeks a writ of mandamus pursuant to 28 U.S.C. §

1651, to compel the United States District Court for the Eastern District of Pennsylvania

to issue a ruling on his habeas petition filed pursuant to 28 U.S.C. § 2254.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Bullock filed his § 2254 petition in March 2016. The Government filed a response

to the habeas petition in June 2016. Two months later, the Magistrate Judge to whom the

petition had been referred issued a Report recommending that the petition be denied.

Bullock filed objections to that Report and Recommendation in early September 2016.

At the time Bullock submitted his mandamus petition to this Court, his habeas petition

had been ripe and pending for about nine months. However, the record reflects that the

District Court dismissed the habeas petition by an Order entered on June 5, 2017, prior to

the Clerk’s receipt of Bullock’s motion for leave to proceed with this mandamus petition

in forma pauperis. As the District Court has ruled on the habeas petition, Bullock has

received the relief sought in his mandamus petition. Thus, we will dismiss the petition as

moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).

       If Bullock wishes to seek appellate review of the District Court’s adverse decision

with respect to his habeas petition, he should file his notice of appeal in the District Court

within the time period set forth in Fed. R. App. P. 4(a)(1)(A).




                                              2